DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al (US 2019/0322209 A1).
In regard to claim 1, Sugiyama et al disclose a lamp device comprising: 
a lamp casing (5) configured to be installed in a bumper (see Figures 1A, 1B, and 2); 
(10) provided at an upper side inside the lamp casing and configured to project light in a predetermined pattern on a road surface to guide a traveling direction of the vehicle; and 
an illumination lamp (2, 3) provided at a lower side inside the lamp casing and configured to diffuse the light in a traveling direction of the vehicle to illuminate the traveling direction of the vehicle, 
wherein the guide lamp comprises: 
a first light source (collectively, LEDs in Figure 4; 41-44) provided at the upper side inside the lamp casing; and 
a first lens unit (20, including 21-24) provided in front of the first light source and configured to project the light from the first light source in a predetermined pattern on the road surface in order to guide the traveling direction of the vehicle. (Figures 1-4; see at least [0049]-[0056])

In regard to claim 2, Sugiyama et al disclose that the first lens unit further comprises three or more condensing lenses (there are four, elements 21-24) provided in a width direction of the vehicle, and the three or more condensing lenses are configured to project the light from the first light source in three or more patterns on the road surface in order to guide the traveling direction of the vehicle. (Figures 1-4; see at least [0049]-[0056])

In regard to claim 3, Sugiyama et al disclose that the three or more condensing lenses are provided at different angles based on a ground surface in order to project  (Figures 1-4; see at least [0049]-[0056])

In regard to claim 5, Sugiyama et al disclose that the three or more condensing lenses have the same size (this is a broad limitation; the scope of “the same size” borders indefinite—the lenses are on the same order of magnitude dimensionally, therefore they are the same size). 

In regard to claim 6, Sugiyama et al disclose that the first lens unit is provided in the lamp casing so as to be inclined at a preset angle (there lenses are at different angle relative to each other, so therefore at least one is inclined at an angle relative to the road, under a narrow interpretation) toward a ground surface (however, this limitation is broad; 0°, 90°, and 180° angles are all considered to be inclined under BRI—this is inherently true). (See Figure 4)

In regard to claim 11, Sugiyama et al disclose a second light source (2a) provided at the lower side inside the lamp casing and a second lens unit (as depicted in 2a in Figure 1B) provided in front of the second light source and configured to diffuse light from the second light source in the traveling direction of the vehicle in order to illuminate a road surface in the traveling direction of the vehicle. (Figure 1B; see at least [0051])

Sugiyama et al disclose that each of the first and second light sources is configured by an LED lamp. (See [0060])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2019/0322209 A1).
In regard to claim 4, Sugiyama et al fail to disclose that the three or more condensing lenses are integrally formed. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to form the lenses as an integral lens in order to simplify manufacturing and assembly. 

In regard to claim 7, Sugiyama et al fail to disclose that the preset angle is 5° to 20 toward the ground surface with respect to a vertical line orthogonal to the ground surface.
However, ground illumination for vehicles is heavily regulated, and any signaling lamp must comply with federal and state, and in some instances municipal, requirements. Any range therefore within this regulatory space is limited to an Sugiyama et al to a range of 5° to 20° toward a ground surface in order to restrict the range of the signal to the vehicle, and to comply with vehicle signaling regulatory requirements.

In regard to claim 12, Sugiyama et al fail to disclose that the lamp casing is installed in a surface of the bumper at a height of 400 mm to 500 mm from a ground surface.
However, the height of the bumper is determined by a large number of design factors, and the Examiner sees this as purely a design choice based on the implementation of the lamp. It would have been obvious to one of ordinary skill in the art at the time of filing to install the lamp at a height of 400 mm to 500 mm from a ground surface in order to optimize the relative optics required for projecting an image with that of tire size, bumper configuration, and regulatory requirements, among others. 

Claim 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2019/0322209 A1) in view of Kurashige et al (US 2020/0088379 A1).
In regard to claim 8 and 9, Sugiyama et al fail to disclose that the first lens unit is coupled to the lamp casing so as to be rotatable in a left-right direction of the vehicle, and as recited in claim 9, in an up-down direction of the vehicle.
Kurashige et al teaches a lens unit (120) for projecting a guide pattern on a road surface that is coupled to the lamp casing so as to be rotatable in a left-right direction of the vehicle and in an up-down direction of the vehicle (something that is rotating will do so in both a left/right and an up/down). (Figure 1; see at least [0060]-[0061])
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the first light and first lens unit of Sugiyama et al with that of Kurashige et al in order to use a guide lamp which implements a brighter laser diode.

In regard to claim 14, Sugiyama et al fail to disclose that the LED lamp of the first light source is brighter than the LED lamp of the second light source.
Kurashige et al teaches a laser diode, which is brighter than an LED. (Figure 1; see at least [0060]-[0061])
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the first light and first lens unit of Sugiyama et al with that of Kurashige et al in order to use a guide lamp which implements a brighter laser diode.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2019/0322209 A1) in view of Kurashige et al (US 2020/0088379 A1), and further, in view of Chen et al (US 2014/0321135 A1).
In regard to claim 10, Sugiyama et al fail to disclose that the first lens unit is coupled to the lamp casing so as to be movable away from or toward the first light source.
Kurashige et al teaches a lens unit (120) for projecting a guide pattern on a road surface that is coupled to the lamp casing so as to be rotatable in a left-right direction of the vehicle and in an up-down direction of the vehicle (something that is rotating will do so in both a left/right and an up/down). (Figure 1; see at least [0060]-[0061])
Chen et al teaches an adjustable focus light. 
Where changing the distance between and image plane and a lens is notoriously old and well-known to change the focus of the image, it would have been obvious to one of ordinary skill in the art at the time of filing to add an adjustable focus, such as that taught by Chen et al, to the combination of Sugiyama et al and Kurashige et al in order to change the shape of the guide pattern through adjusting focus. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baccarin et al (US 2017/0166111 A1) disclose an automotive light.
Kahler et al (US 2012/0044090 A1) disclose a vehicle with digital projector.
Kishigami et al (US 2019/0315269 A1) disclose an optical device.
Kunii et al (US 2018/0118095 A1) disclose an image projection apparatus. 
Rennick et al (US 2005/0117364 A1) disclose a turn signal indicator.
Salter et al (US 10,040,392 B2) disclose a vehicle puddle lamp.
Shimaoka et al (US 7,791,458 B2) disclose an illumination device.
Son et al (US 2016/0257243 A1) disclose an automotive lamp.
Stefani (US 2010/0017111 A1) disclose a motoring aid.

Tezuka et al (US 2020/0207258 A1) disclose a marker lamp system.
Youn et al (US 2017/0151904 A1) disclose a vehicle lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875